[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Mobley v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2022-Ohio-1765.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




THE STATE EX REL . MOBLEY v. OHIO DEPARTMENT OF REHABILITATION AND
                                       CORRECTION.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Mobley v. Ohio Dept. of Rehab. & Corr., Slip
                             Opinion No. 2022-Ohio-1765.]
Mandamus—Public Records Act—R.C. 5120.21—Statutory damages—Charges
        and decisions in inmate disciplinary proceedings and kites transmitted
        through a prison’s electronic-kite system that are maintained in an inmate’s
        “inmate master file” are not “records of inmates” under R.C. 5120.21 and
        are subject to disclosure under the Public Records Act—Writ granted in
        part and denied in part.
      (No. 2021-0725—Submitted February 8, 2022—Decided June 1, 2022.)
                                       IN MANDAMUS.
                                   __________________
        Per Curiam.
        {¶ 1} Relator, Alphonso Mobley Jr., an inmate at the Lake Erie Correctional
Institution, seeks a writ of mandamus ordering respondent, Ohio Department of
                                  SUPREME COURT OF OHIO




Rehabilitation and Correction (“DRC”), to provide certain records that he requested
under the Public Records Act, R.C. 149.43. Mobley also seeks an award of
statutory damages and court costs. We grant the writ in part, deny the writ in part,
and award court costs and $1,000 in statutory damages to Mobley.
                        I. Factual and Procedural Background
          {¶ 2} On March 5, 2021, while incarcerated at the Northeast Ohio
Correctional Center, Mobley submitted a public-records request via the prison’s
electronic-kite system,1 asking for a paper copy of his “inmate master file.” The
inmate master file is a combined inmate record compiled by DRC, consisting of
“previous Unit File and Record Office File information.” DRC Policy 07-ORD-
03, at 1, effective Jan. 3, 2017, https://www.drc.test.ohio.gov/Portals/0/Policies
/DRC%20Policies/07-ORD-03%20(Jan%202017).pdf?ver=2017-01-05-075508-
110#page=1 (accessed Mar. 24, 2022) [https://perma.cc/3QUE-TDMZ].2                             The
“record office file” consists of records compiled prior to August 11, 2014, that
contain     confidential     information      about     inmates,      including     presentence-
investigation reports, sentencing documents, Social Security numbers, Federal
Bureau of Investigation and Ohio Bureau of Criminal Investigation numbers, sex-
offender-registration requirements, and “other sensitive data.” Id. The “unit file”
refers to records compiled prior to August 11, 2014, that were maintained in the
office areas of inmate-living units and contain “non-confidential information which
would not present a clear security risk if accessed by inmates.” Id. at 2. Examples
of unit-file content include personal-property records, receipts, visitor lists,


1. A “kite” is a communication “written by an inmate to a member of the prison staff and is ‘a means
for inmates to contact staff members inside [an] institution.’ ” State ex rel. Martin v. Greene, 156
Ohio St.3d 482, 2019-Ohio-1827, 129 N.E.3d 419, ¶ 3, fn. 1, quoting State v. Elmore, 5th Dist.
Richland No. 16CA52, 2017-Ohio-1472, ¶ 15.

2. The quoted policy is the one that was in effect when Mobley made his public-records request in
March 2021 and when he filed this mandamus action in June 2021. The definitions in this policy
were revised effective September 1, 2021, but without substantive change.




                                                 2
                                January Term, 2022




custody-level information, disciplinary infractions and actions taken, work
assignments, program-participation records, and correspondence. Id.
       {¶ 3} A DRC employee responded to Mobley’s request, stating that he did
not know how to obtain a copy of the inmate master file. On March 28, 2021,
Mobley submitted another public-records request, seeking copies of “all kites,
informal complaints, grievances, and appeals” filed by him through the institution’s
electronic-kite system. According to Mobley, his request was denied. DRC has
not provided Mobley with any of the records he requested.
       {¶ 4} Mobley commenced this action on June 7, 2021, seeking a writ of
mandamus compelling DRC to provide a copy of (1) his inmate master file and (2)
all kites, informal complaints, grievances, and appeals filed by him through the
electronic-kite system. As to the inmate master file, Mobley seeks the portion of
the file “that pertains only to himself and what is defined as public records,” which
he identifies as kites and the charges and decisions from inmate-disciplinary-
infraction cases. Mobley also seeks an award of statutory damages and court costs.
       {¶ 5} DRC filed an answer and a motion for judgment on the pleadings. In
its motion, DRC argued that Mobley is not entitled to a writ of mandamus, because
the records he requested are “records of inmates” that are exempt from public-
records disclosure under R.C. 5120.21(F). We denied DRC’s motion and issued an
alternative writ. 164 Ohio St.3d 1408, 2021-Ohio-2795, 172 N.E.3d 177. The
parties have submitted evidence and briefs, and the case is ripe for decision.
                                   II. Analysis
       {¶ 6} Mandamus is the appropriate remedy by which to compel a public
office’s compliance with the Public Records Act. See State ex rel. Physicians
Comm. for Responsible Medicine v. Bd. of Trustees of Ohio State Univ., 108 Ohio
St.3d 288, 2006-Ohio-903, 843 N.E.2d 174, ¶ 6. The requester must establish by
clear and convincing evidence a clear legal right to the records and a corresponding
clear legal duty on the part of the public office to provide them. See State ex rel.



                                         3
                             SUPREME COURT OF OHIO




Cincinnati Enquirer v. Sage, 142 Ohio St.3d 392, 2015-Ohio-974, 31 N.E.3d 616,
¶ 10.
        {¶ 7} We construe R.C. 149.43 liberally in favor of broad access and resolve
any doubt in favor of disclosure. State ex rel. Toledo Blade Co. v. Seneca Cty. Bd.
of Commrs., 120 Ohio St. 3d 372, 2008-Ohio-6253, 899 N.E.2d 961, ¶ 17.
“Exceptions to disclosure under the Public Records Act are strictly construed
against the public-records custodian, and the custodian has the burden to establish
the applicability of an exception.” State ex rel. Miller v. Ohio State Hwy. Patrol,
136 Ohio St. 3d 350, 2013-Ohio-3720, 995 N.E.2d 1175, ¶ 23. To meet this burden,
the records custodian must prove that the requested records “fall squarely within
the exception.” State ex rel. Cincinnati Enquirer v. Jones-Kelley, 118 Ohio St.3d
81, 2008-Ohio-1770, 886 N.E.2d 206, ¶ 10.
              A. Records related to the inmate-grievance procedure
        {¶ 8} In his first proposition of law, Mobley argues that R.C. 2969.26(A)
entitles him to certain records from his March 28 request, namely, documents
relating to his invocation of the inmate-grievance procedure.           R.C. 2969.26
provides:


               (A) If an inmate commences a civil action or appeal against
        a government entity or employee and if the inmate’s claim in the
        civil action or the inmate’s claim in the civil action that is being
        appealed is subject to the grievance system for the state correctional
        institution, jail, workhouse, or violation sanction center in which the
        inmate is confined, the inmate shall file both of the following with
        the court:
               (1) An affidavit stating that the grievance was filed and the
        date on which the inmate received the decision regarding the
        grievance.



                                          4
                               January Term, 2022




               (2) A copy of any written decision regarding the grievance
       from the grievance system.


       {¶ 9} In his reply brief, Mobley conceded that inmate-grievance records
“are confidential, and thus not subject to R.C. 149.43.” But because an inmate is
required to file a copy of a grievance decision and provide information related to
the grievance proceeding when commencing a civil action related to the grievance,
Mobley contends that R.C. 2969.26(A) entitles him to a copy of his grievance-
related documents.
       {¶ 10} Mobley’s argument is without merit. R.C. 2969.26(A) says nothing
about the prison, jail, or other confinement facility’s obligation to produce
grievance-related records as public records. And Mobley seeks the records under
the Public Records Act, not under any statute or administrative rule requiring an
institution to provide grievance-related records to an inmate. Thus, Mobley’s
entitlement to grievance-related records turns on whether they are public records
under R.C. 149.43.
       {¶ 11} However, we need not decide this issue. Because Mobley has
conceded that he is not entitled to grievance-related records under R.C. 149.43, he
has not shown a clear legal right to a writ of mandamus to compel the production
of these records.
               B. The records from Mobley’s “inmate master file”
       {¶ 12} In his second proposition of law, Mobley argues that DRC must
provide him with “the public record portions of his Inmate Master Record/File.”
According to Mobley, these “public portions” consist of the “charges and decisions
in inmate disciplinary cases” and the kites he has transmitted through the prison’s
electronic-kite system.
       {¶ 13} A “public record” does not include “[r]ecords the release of which is
prohibited by state or federal law.” R.C. 149.43(A)(1)(v). DRC argues that this



                                        5
                                 SUPREME COURT OF OHIO




exception to the definition of “public record” applies here because the documents
that Mobley requested are “records of inmates” that are exempted from public-
records disclosure under R.C. 5120.21(F). That statute provides:



                 Except as otherwise provided in division (C) of this section,
        records of inmates committed to [DRC] as well as records of persons
        under the supervision of the adult parole authority shall not be
        considered public records as defined in section 149.43 of the
        Revised Code.[3]


R.C. 5120.21(F).
        {¶ 14} In support of the argument that R.C. 5120.21(F) applies to the
records at issue here, DRC relies exclusively on this court’s plurality opinion in
State ex rel. Hogan Lovells U.S., L.L.P. v. Ohio Dept. of Rehab. & Corr., 165 Ohio
St.3d 368, 2021-Ohio-1762, 179 N.E.3d 1150. In Hogan Lovells, relators asked for
“[r]ecords pertaining to training activities or exercises related to execution
procedures or protocol * * *, including any and all records pertaining to any
substances used during the training exercises and including any reports,
evaluations, or other documents produced pursuant to such trainings.” (Brackets
added in Hogan Lovells.) Hogan Lovells at ¶ 30. DRC withheld records relating
to its preparation for a specific prisoner’s scheduled execution, taking the position
that they were “records of inmates” under R.C. 5120.21(F). Hogan Lovells at ¶ 30,
32, 35. The lead opinion concluded that R.C. 5120.21(F) “broadly exempt[s]
records that relate or refer to inmates,” Hogan Lovells at ¶ 36, rejecting the



3. R.C. 5120.21(C)(2) requires DRC to compile and maintain medical records for every inmate and
allows those records to be inspected by an inmate’s attorney or physician on request by the inmate
and his attorney or physician.




                                                6
                                January Term, 2022




argument that the exemption applied only to inmate records specified elsewhere in
R.C. 5120.21. Hogan Lovells at ¶ 37-39.
       {¶ 15} DRC argues that the records Mobley seeks in this case fall within the
R.C. 5120.21(F) exception because they contain information that specifically
relates to him. An inmate master file, DRC says, contains “highly sensitive
records” about an inmate and consistent with R.C. 5120.21(F), DRC does not
provide copies of that file to a currently incarcerated inmate. And even though
Mobley seeks records that pertain only to himself, DRC says those records cannot
be obtained through a public-records request, because R.C. 5120.21(F) exempts
them from R.C. 149.43’s definition of “public record.” Mobley must obtain the
records, if at all, through DRC’s internal procedures that allow an inmate to obtain
his own records.
       {¶ 16} The lead opinion in Hogan Lovells was joined by three members of
this court and therefore is not binding precedent. See Hedrick v. Motorists Mut.
Ins. Co., 22 Ohio St.3d 42, 44, 488 N.E.2d 840 (1986), overruled on other grounds
by Martin v. Midwestern Group Ins. Co., 70 Ohio St.3d 478, 639 N.E.2d 438
(1994). In this case, we decline to adopt a categorical rule that all records that
somehow relate to an inmate are exempt from public-records disclosure under R.C.
5120.21(F).
       1. R.C. 5120.21(F) applies to inmate records specified in the statute
       {¶ 17} R.C. 5120.21(F) is just one part of R.C. 5120.21. “In reviewing a
statute, a court cannot pick out one sentence and disassociate it from the context,
but must look to the four corners of the enactment to determine the intent of the
[legislature].” State v. Wilson, 77 Ohio St.3d 334, 336, 673 N.E.2d 1347 (1997).
As a whole, R.C. 5120.21 concerns several types of records maintained by either
DRC or its individual institutions.
       {¶ 18} R.C. 5120.21(A) requires DRC to “keep in its office * * * a record
showing the name, residence, sex, age, nativity, occupation, condition, and date of



                                         7
                                SUPREME COURT OF OHIO




entrance or commitment of every inmate in the several institutions [that DRC
governs].” This record is accessible only to DRC employees. Id.
        {¶ 19} R.C. 5120.21(B) requires the managing officer of an institution to
make “a special report” to DRC within 24 hours of “an accident or injury or peculiar
death of an inmate.”
        {¶ 20} R.C. 5120.21(C) covers medical records that a DRC institution must
compile and maintain for every inmate. This section also specifies who may obtain
a copy of an inmate’s medical records.
        {¶ 21} Finally, R.C. 5120.21(D) requires DRC and its institutions to keep
seven categories of confidential records, five of which would likely contain specific
information about inmates.          See R.C. 5120.21(D)(3) (statements by inmate
informants); R.C. 5120.21(D)(4) (records from the department of youth services
pertaining to children in its custody); R.C. 5120.21(D)(5) (information from crime
victims); R.C. 5120.21(D)(6) (information pertaining to groups posing a security
threat); R.C. 5120.21(D)(7) (recorded inmate telephone conversations involving
nonprivileged communications).4 Though these records are confidential, DRC may
consent to their release. See R.C. 5120.21(D).
        {¶ 22} In the context of the entire statute, the term “records of inmates” in
R.C. 5120.21(F) logically refers to the records mentioned elsewhere in R.C.
5120.21, clarifying that such records are not public records. R.C. 5120.21(F) makes
an inmate’s medical records requested under R.C. 5120.21(C)(2) an exception to
that statement. But as for the other inmate records identified in the statute, R.C.
5120.21(F) clarifies that none of those records are public records, even though some




4. The remaining two categories do not relate to specific inmates: R.C. 5120.21(D)(1) refers to
“[a]rchitectural, engineering, or construction diagrams, drawings, or plans of a correctional
institution,” and R.C. 5120.21(D)(2) refers to “[p]lans for hostage negotiation, for disturbance
control, for the control and location of keys, and for dealing with escapes.”




                                               8
                                January Term, 2022




of them are not deemed confidential, see R.C. 5120.21(B), and others may be
released with DRC’s consent, see R.C. 5120.21(D).
                     2. DRC must produce the requested records
       {¶ 23} DRC does not argue that the records requested by Mobley fall under
one of the categories of “records of inmates” identified in R.C. 5120.21. Nor does
DRC argue that any other exception to disclosure applies. Thus, DRC must disclose
the records that Mobley seeks because they are public records to which no
exception applies.
       {¶ 24} Public records include “any document, device, or item * * * created
or received by or coming under the jurisdiction of any public office of the state or
its political subdivisions, which serves to document the organization, functions,
policies, decisions, procedures, operations, or other activities of the office.” R.C.
149.011(G); see also R.C. 149.43(A)(1). The parts of his inmate master file that
Mobley seeks, namely, the charges and decisions in inmate disciplinary
proceedings against him and all kites that pertain to him, fall under this definition.
       {¶ 25} The charges and decisions in Mobley’s inmate disciplinary cases are
public records because they document institutional discipline imposed on Mobley.
Indeed, even DRC’s regulations define the “public records” it maintains as
including charges and decisions in inmate disciplinary cases. See Ohio Adm.Code
5120-9-49(B)(2).
       {¶ 26} As for the kites from Mobley’s inmate master file, these are also
public records subject to disclosure under R.C. 149.43. The kites document
operations and activities of the prison, namely, the institution’s communications
with Mobley. DRC cites no section of R.C. 149.43 that categorically exempts
prison kites from disclosure as public records. And to the extent that a kite might
contain information that is exempt from disclosure, those portions can be redacted.
See State ex rel. Natl. Broadcasting Co., Inc. v. Cleveland, 38 Ohio St.3d 79, 526
N.E.2d 786 (1988), paragraph four of the syllabus.



                                          9
                             SUPREME COURT OF OHIO




                       C. Statutory damages and court costs
       {¶ 27} Mobley also seeks an award of statutory damages and court costs.
Because Mobley is entitled to a writ of mandamus ordering DRC to produce the
inmate-master-file documents described above, an award of court costs is
mandatory under R.C. 149.43(C)(3)(a)(i). See State ex rel. Hedenberg v. N. Cent.
Corr. Complex, 162 Ohio St.3d 85, 2020-Ohio-3815, 164 N.E.3d 358, ¶ 13.
       {¶ 28} As for statutory damages, R.C. 149.43(C)(2) allows Mobley to
recover $100 for each business day during which DRC failed to comply with the
public-records law, beginning on the date of the commencement of this action, up
to a maximum of $1,000. Mobley transmitted his public-records requests by
electronic kite, which is a method of delivery that qualifies him for statutory
damages. See State ex rel. Griffin v. Sehlmeyer, 165 Ohio St.3d 315, 2021-Ohio-
1419, 179 N.E.3d 60, ¶ 21.
       {¶ 29} R.C. 149.43(C)(2) also provides that the court may reduce or deny
statutory damages if it determines that (1) based on the law as it existed at the time
of Mobley’s request, a well-informed person responsible for the records reasonably
would have believed that R.C. 149.43(B) did not require their disclosure in response
to Mobley’s request and (2) a well-informed person responsible for the records
reasonably would have believed that withholding them would serve the public
policy that underlies the public-records exemption for records of inmates. DRC
does not qualify for a reduction or denial of damages under R.C. 149.43(C)(2).
       {¶ 30} DRC does not dispute that it failed to produce the records that
Mobley requested, and the record contains no evidence showing that DRC relied
on a statutory exemption when it refused to provide the documents. DRC first
raised R.C. 5120.21(F) and Hogan Lovells as the basis for denying Mobley’s
public-records requests in this litigation, but Hogan Lovells was not decided until
May 26, 2021, nearly two months after DRC denied Mobley’s requests.




                                         10
                                January Term, 2022




       {¶ 31} Mobley filed his complaint for a writ of mandamus on June 7, 2021,
and he has not received any of the documents requested from his inmate master file.
Consequently, we award Mobley the statutory maximum of $1,000 in damages.
See R.C. 149.43(C)(2).
                                 III. Conclusion
       {¶ 32} For the foregoing reasons, we grant a writ of mandamus compelling
DRC to produce the inmate-master-file documents requested by Mobley, namely,
(1) the charges and decisions in inmate disciplinary proceedings against him and
(2) all kites that pertain to him. We deny the writ as to the records related to the
inmate-grievance procedure. We also order DRC to pay court costs and to pay
$1,000 in statutory damages to Mobley.
                                                               Writ granted in part
                                                                 and denied in part.
       DEWINE, DONNELLY, and STEWART, JJ., concur.
       KENNEDY, J., concurs for the reasons set forth in State ex rel. Hogan Lovells
U.S., L.L.P. v. Ohio Dept. of Rehab. & Corr., 165 Ohio St.3d 368, 2021-Ohio-1762,
179 N.E.3d 1150 (Kennedy, J., concurring in part and dissenting in part).
       O’CONNOR, C.J., and BRUNNER, J., concur in judgment only.
       FISCHER, J., dissents.
                                _________________
       Alphonso Mobley Jr., pro se.
       Dave Yost, Attorney General, and Kelly D. Becker, Assistant Attorney
General, for respondent.
                                _________________




                                         11